Gary G. Colbath
Assistant Federal Defender
FEDERAL PUBLIC DEFENDER
FOR THE DISTRICT OF ALASKA
425 G Street, Suite 800
Anchorage, Alaska 99501
Phone: (907) 646-3400
Fax: (907) 646-3480
Email: gary_colbath@fd.org

Counsel for Defendant Seksan Kumtong

                           UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA


UNITED STATES OF AMERICA,                         Case No. 3:20-mj-00054-MMS-1
                      Plaintiff,                  DECLARATION OF COUNSEL
       vs.
                                                  (Filed Pursuant to 28 U.S.C. § 1746)
SEKSAN KUMTONG,
                      Defendant.

       I, Gary Colbath, declare under penalty of perjury that the following is true and

accurate to the best of my belief and knowledge:

              1.     I am an Assistant Federal Defender for the District of Alaska.

              2.     I represent Seksan Kumtong in this matter.

              3.     Expedited Consideration of the principle motion at Docket No. 10 is

requested because the continued detention hearing is currently set for today, February

11, 2020, at 1:30 p.m.

              4.     Due to time constraints, the Assistant United States Attorney was not

consulted about the motion and their position is unknown as of the time of the filing of this

motion.

//

//




       Case 3:20-mj-00054-MMS Document 11-1 Filed 02/11/20 Page 1 of 2
        DATED at Anchorage, Alaska this 11th day of February, 2020.

                                                             Respectfully submitted,
                                                             FEDERAL PUBLIC DEFENDER
                                                             FOR THE DISTRICT OF ALASKA

                                                             /s/ Gary G. Colbath
                                                             Gary G. Colbath
                                                             Assistant Federal Defender
        Declarations have the same legal force as affidavits. 28 U.S.C. § 1746.

                      Certification:
I hereby certify that I electronically filed the foregoing
and any attachments with the Clerk of Court for the
United States District Court for the District of Alaska
by using the district’s CM/ECF system on February
11, 2020. All participants in this case are registered
CM/ECF users and will be served by the district’s
CM/ECF system.
/s/ Gary G. Colbath




United States v. Seksan Kumton
Case No. 3:20-mj-00054-MMS-1                                                              Page 2



         Case 3:20-mj-00054-MMS Document 11-1 Filed 02/11/20 Page 2 of 2
